Exhibit 10.23

 

July 24, 2003

 

 

Brian Crowley

7901 228th St. SE

Woodinville, WA  98072

 

Dear Brian:

 

It is with great pleasure that I inform you that the Board of Directors has
unanimously elected to promote you to President and Chief Executive Officer of
BSQUARE Corporation, including a position on the Board of Directors.  The
effective date of this appointment is on July 25, 2003.

 

You will continue to be an exempt employee and ineligible for overtime. 
BSQUARE’s pay periods remain bi-weekly.  Your initial salary as President and
CEO will be $200,000 on an annualized basis.  Performance reviews are generally
conducted on an annual basis, and you may be given salary adjustments, based on
performance, at the discretion of the Board of Directors.  Your employee
benefits will continue to be determined by the terms of BSQUARE’s personnel
policies and its sponsored employee benefits plans, which may be revised by
BSQUARE from time-to-time.

 

BSQUARE Corporation is also pleased to grant you additional options to purchase
300,000 shares of BSQR stock (one-eighth vesting quarterly, over a two-year
period), strike price to be fair market value of BSQR stock at close of market
on July 24, 2003.  The terms of this award are subject to our Stock Option Plan
and the Stock Option Agreement you will sign.

 

You will continue to be employed at will and terminable with or without cause or
prior notice.  However, if BSQUARE Corporation terminates your employment when
neither  “cause” nor “long term disability” exists, and provided that you
release BSQUARE Corporation and its agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to
BSQUARE Corporation, BSQUARE Corporation shall pay you a consideration payment
as follows:

 

BSQUARE Corporation shall pay to you severance equal to six months of your then
annual base salary.  If BSQUARE Corporation gives you at least a full month’s
advance notice of termination, however, the severance payments shall be reduced
by one month’s salary for each full month of advance termination notice given. 
These severance payments shall be paid out at the rate of your final base salary
on regular payroll days post termination, subject to legally required and any
individually agreed upon payroll deductions.  During this period, you would not
be considered an employee and would therefore receive no Paid Time Off accrual,
nor would you be entitled to benefits under BSQUARE’s health and welfare plans
or retirement savings plan as an active employee.  Also during this period, your
stock options will continue to vest until the final payment is made.  You will
have ninety days from the date final payment is made in which to exercise any
vested options, and any non-vested options would terminate as of the date final
payment is made.

 

For purposes of the severance provision indicated above, “cause” is defined on
attachment A hereto, and “long term disability” is defined in our sponsored Long
Term Disability group insurance plan.

 

1

--------------------------------------------------------------------------------


 

Please signify your acceptance of this promotion and these updated employment
terms (which replace and supercede the prior terms) by signing a copy of this
letter and returning one copy to Caprice Pine in Human Resources.

 

On behalf of BSQUARE Corporation, I hope you accept this promotion.  If you have
any questions or concerns, please feel free to contact me.

 

Sincerely,

 

 

Accepted by:

 

 

 

 

 

 

/s/ William T. Baker

7/24/03

 

/s/ Brian T. Crowley

7/24/03

 

William T. Baxter

Date

 

Brian T. Crowley

Date

 

CEO and President

 

 

BSQUARE CORPORATION

 

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

For purposes of this agreement “cause” means and is limited to dishonesty,
fraud, commission of a felony or of a crime involving moral turpitude,
destruction or theft of Company property, physical attack to a fellow employee,
intoxication at work, use of controlled substances or alcohol to an extent that
materially impairs Employee’s performance of his or her duties, willful
malfeasance or gross negligence in the performance of Employee’s duties,
violation of law in the course of employment that has a material adverse impact
on Company or its employees, Employee’s failure or refusal to perform Employee’s
duties, Employee’s failure or refusal to follow reasonable instructions or
directions, misconduct materially injurious to Company, neglect of duty, poor
job performance, or any material breach of Employee’s duties or obligations to
Company that results in material harm to Company.

 

For purposes of this agreement, “neglect of duty” means and is limited to the
following circumstances:  (i) Employee has, in one or more material respects,
failed or refused to perform Employee’s job duties in a reasonable and
appropriate manner (including failure to follow reasonable directives), (ii) the
Board, or a duly appointed representative of the Board, has counseled Employee
in writing about the neglect of duty and given Employee a reasonable opportunity
to improve, and (iii) Employee’s neglect of duty either has continued at a
material level after a reasonable opportunity to improve or has reoccurred at a
material level within one year after Employee was last counseled.

 

For purposes of this agreement, “poor job performance” means and is limited to
the following circumstances:  (i) Employee has, in one or more material
respects, failed to perform Employee’s job duties in a reasonable and
appropriate manner, (ii) the Board, or a duly appointed representative of the
Board, has counseled Employee in writing about the performance problems and
given Employee a reasonable opportunity to improve, and (iii) Employee’s
performance problems either have continued at a material level after a
reasonable opportunity to improve or the same or similar performance problems
have reoccurred at a material level within one year after Employee was last
counseled.

 

3

--------------------------------------------------------------------------------